Exhibit 24(b)(9): Opinion and Consent of Counsel Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@voya.com December 11, 2014 U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549-4644 Attention: Filing Desk Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No.62 to Registration Statement on Form N-4 Prospectus Title: Voya GoldenSelect Generations and Wells Fargo Voya Opportunities File Nos. 333-28679 and 811-05626 Ladies and Gentlemen: In my capacity as Counsel for Voya Insurance and Annuity Company (the “Company”), I have examined the Registration Statement on Form N-4 in connection with the registration under the Securities Act of 1933, as amended to the date hereof, of an indefinite number of units of interest in Separate Account B of the Company (the “Account”).
